1844 Rev. 1GQSBUKLAdWH24IO4-MGC DOCUMEMIILENCEARROSHAEBSPD Docket 11/17/2020 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin
provided by local rules of court. This form, approved by the Judicial Conference of the

of initiating the civil docket sheet.
I. (a) PLAINTIFFS

In ar Ny ‘ Lsakhh

(b) County of Residence of First Listed Plaintiff

Eromanth

DEFENDANTS

Miaww 2

) filing and service of pleadings or other pa
nited States in September 1974, is requi
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

ade Cou “ry

for the use 0

County of Residence of First Listed Defendant

(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE:

(IN U.S. PLAINTIFF CASES ONLY)

pas as required by law, except a
the

Clerk of Court for the purpos

(am t Aacbe

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
eo, 9 i foke re, Pimsk uP
erkind, Thewmypsn * fea iV 2710-12724
ot KS. Copncln Sb. 6M Fleas, 813-3021

(d) Check County Where Action Arose: Cf sae DADE [] MonRoE [] BROWARD [ PALMBEACH [ MARTIN [1ST.LUCIE DUINDIANRIVER [J] OKEECHOBEE O HIGHLANDS

 

II. BASIS OF JURISDICTION = lace an “xX” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff)

 

. (For Diversity Cases Only) and One Box for Defendant)
Ol wus. Geveriment a Federal Question DEF PTF DEF/
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 [J 1 Incorporated or Principal Place o4 eA
of Business In This State
O 2. U.S. Government o4 Diversity Citizen of Another State O12 (0 2 Incorporated and Principal Place O35 O35
Defendant (Indicate Citizenship of Parties in Item Ili) of Business In Another State
Citizen or Subject of a O03 OJ 3 Foreign Nation O«6« OF6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(1110 Insurance PERSONAL INJURY PERSONALINJURY  [[) 625 Drug Related Seizure (0) 422 Appeal 28 USC 158 ( 375 False Claims Act
(120 Marine (1310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [[]423 Withdrawal 0 376 Qui Tam (31 USC
(2 130 Miller Act (1315 Airplane Product Product Liability DO 690 Other 28 USC 157 3729 (a))
CJ 140 Negotiable Instrument Liability 0 367 Health Care/ 400 State Reapportionment
(1150 Recovery of Overpayment [[] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (2 820 Copyrights 0 430 Banks and Banking
(1151 Medicare Act (1330 Federal Employers’ Product Liability (1830 Patent (1 450 Commerce
(0) 152 Recovery of Defaulted Liability (0) 368 Asbestos Personal Oo Bee ines Avplication (CO 460 Deportation
(1 840 Trademark
Student Loans (340 Marine Injury Product [1] 880 Defend Trade Secrets o 2 gen Sen se
(Excl. Veterans) (11345 Marine Product Liability LABOR SociaL secuniry |) 0) 4°? Consume ort 02)
11 153 Recovery of Overpayment Liability PERSONAL PROPERTY [J 710 Fair Labor Standards (861 HIA (13958)
of Veteran’s Benefits (1 350 Motor Vehicle 0 370 Other Fraud Act (0 862 Black Lung (923) (1 490 Cable/Sat TV 7
(2 160 Stockholders’ Suits (1355 Motor Vehicle 0 371 Truth in Lending OD 720 Labor/Mgmt. Relations (0 863 DIWC/DIWW (405(g)) [1 850 Securities/Commodities/
(2190 Other Contract Product Liability () 380 Other Personal (3 740 Railway Labor Act C864 SSID Title XVI Exchange .
(1195 Contract Product Liability | [] 360 Other Personal Property Damage (0 751 Family and Medical (2 865 RSI (405(g)) OO 890 Other Statutory Actions
(2 196 Franchise Injury C0 385 Property Damage Leave Act () 891 Agricultural Acts
(7) 362 Personal Injury - Product Liability [1] 790 Other Labor Litigation ( 893 Environmental Matters
Med. Malpractice (1 791 Empl. Ret. Inc. ( 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act —
(J 210 Land Condemnation (440 Other Civil Rights Habeas Corpus: (1870 Taxes (U.S. Plaintiff OO 896 Arbitration ;
(C1 220 Foreclosure (441 Voting (1 463 Alien Detainee or Defendant) (1 899 Administrative Procedure
( 230 Rent Lease & Ej i 442 Emplo t Oo a Motions to Vacate Oo A iiaaaas Party 26 USC Agency Desi Aeresl of
Pou en entence ‘
443 Housing! 950 Constitutionality of Stat
(C1 240 Torts to Land decane Other: Statutes
245 Tort Product Liability (445 Amer. w/Disabilities - [] 530 General IMMIGRATION —
290 All Other Real Property Employment LI 535 Death Penalty Co 462 Naturalization Application
(0) 446 Amer. w/Disabilities - [ 540 Mandamus & Other [1] 465 Other Immigration
Other 0 550 Civil Rights Actions
(2 448 Education (1 555 Prison Condition
560 Civil Detainee —
0 Conditions of
Kram Confinement
V./ORIGIN (Place an “X” in One Box as 9
Ofien, 02 Fema Oo ket 0 + Rimes Cs Eeeltem O Guat C17 rete Ct eter pene
‘Oe! eu i istrict 6 itigation ate Court
Court below) Reopened (specify) Transfer fiom Masha =! rect PPpe
Judgment 1
VI. RELATED/ (See instructions): a) Re-filed Case DYES GNO b) Related Cases YES mNO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S. Civil Statute er, which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 2e US °C- ics Zl and 2S SC. ZeON

LENGTH OF TRIAL via days estimated (for both sides to try entire case)

CHECK IF THIS IS A CLASS ACTION
a UNDER F.R.C.P. 23 DEMAND $

 

VIII. REQUESTED IN
COMPLAINT:

CHECK YES only if demanded in complaint:
JURY DEMAND: Wes C No

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE 5 if : ay =
OF ATTORNEY OF RECORD f C
DATE 11/12/2020 —— a Nl Ll

 

FOR OFFICE USE ONLY : RECEIPT # AMOUNT JUDGE MAG JUDGE
